NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-5054


                                   STANLEY R. SILER,

                                                    Plaintiff-Appellant,

                                             v.

                                     UNITED STATES,

                                                    Defendant-Appellee.

      Stanley R. Siler, of Salem, Oregon, pro se.

       Robert G. Hilton, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on the
brief were Gregory G. Katsas, Acting Assistant Attorney General, and John Fargo,
Director.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-5054


                                  STANLEY R. SILER,

                                                              Plaintiff-Appellant,

                                            v.

                                     UNITED STATES,

                                                              Defendant-Appellee.


             Appeal from the United States Court of Federal Claims in 08-099,
             Judge Nancy B. Firestone.

                            _________________________

                            DECIDED: October 8, 2008
                            _________________________



Before RADER and SCHALL, Circuit Judges, and ALSUP, District Judge. *

PER CURIAM.

                                         DECISION

      Stanley L. Siler appeals the order of the United States Court of Federal Claims

that dismissed his complaint for lack of jurisdiction. Siler v. United States, No. 08-099C

(Fed. Cl. Mar. 6, 2008) We affirm.




      *
               Honorable William H. Alsup, District Judge, United States District Court
for the Northern District of California, sitting by designation.
                                     DISCUSSION

                                            I.

       In his complaint, Mr. Siler alleged that the United States, through the United

States Courts, had “damaged” his copyright and trademark (i) “by breach of duty,

breach of trust, with fraudulent intent, done through negligence” and (ii) by engaging in

unfair trade practices and unfair competition.” Specifically, Mr. Siler contended that, in

prior legal actions, various state and federal courts did not rule on his motions, did not

give him an opportunity to appear and/or be heard, and that the government seized his

property and had him arrested. The Court of Federal Claims dismissed the complaint

for lack of jurisdiction under the Tucker Act, 28 U.S.C. § 1491(a)(1)(1992). At the same

time, the court noted that, to the extent the complaint could be read as alleging under

28 U.S.C. § 1498(b)(1997) that the government had directly infringed his copyright or

trademark, Mr. Siler had failed to state a claim upon which relief could be granted. In

that regard, the court stated, the complaint was subject to dismissal under RCFC

12(b)(6).   Mr. Siler timely appealed the court’s order. We have jurisdiction pursuant to

28 U.S.C. § 1295(a)(3).

                                            II.

       The Court of Federal Claims did not err in dismissing Mr. Siler’s complaint.

Pursuant to 28 U.S.C. § 1491 (a)(1), the Court of Federal Claims has jurisdiction “to

render judgment upon any claim against the United States founded either upon the

Constitution, or any Act of Congress or any regulation of an executive department, or

upon any express or implied contract with the United States, or for liquidated or

unliquidated damages in cases not sounding in tort.”       Mr. Siler’s allegations about




2008-5054                                   2
actions and rulings of various courts do not come within the jurisdictional grant of

section 1491(a)(1). In addition, the Court of Federal Claims is not empowered to review

the decisions of the state and federal courts in which Mr. Siler has filed complaints. As

the court pointed out, “[t]he appropriate procedure for Mr. Siler to seek review of other

courts’ decisions is through the appellate process of each court.” Siler, No. 08-099C,

slip op. at 3. In other words, if Mr. Siler is dissatisfied with the action or ruling of a

particular court, he should appeal to the appropriate appellate court. He should not go

to the Court of Federal Claims.

       The Court of Federal Claims also did not err in noting that, to the extent Mr. Siler

was asserting a claim of trademark or copyright infringement, the claim was subject to

dismissal for failure to state a claim upon which relief could be granted. To begin with,

no statute gives the Court of Federal Claims jurisdiction over trademark claims. As far

as any copyright infringement claim under 28 U.S.C. § 1498(b) is concerned, no action

for infringement of copyright may be instituted until registration of the copyright has

taken place, or until the Copyright Office has refused to register the alleged copyright.

17 U.S.C. § 411(a). This is a jurisdictional requirement. See, e.g., Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146, 1154 n.1 (9th Cir. 2007); Xoom, Inc. v. Imageline,

Inc., 323 F.3d 279, 283 (4th Cir. 2003). Mr. Siler’s complaint did not allege that any

copyright was registered or that any copyright registration was refused. Neither for that

matter, did the complaint allege any facts demonstrating that the United States had

appropriated any copyright held by Mr. Siler.

       For the foregoing reasons, the order of the Court of Federal Claims dismissing

Mr. Siler’s complaint is affirmed.




2008-5054                                   3